PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PREVOST et al.
Application No. 16/454,406
Filed: June 27, 2019
For: PROCESS FOR PRODUCING PARA-XYLENE USING A STEP IN A SIMULATED MOVING BED AND A STEP OF FRACTIONATION VIA A THREE-FRACTION COLUMN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 7, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to submit corrected drawings as required by the Notice of Allowability, mailed May 15, 2020, which set a period for reply of three months. Accordingly, the application became abandoned on August 16, 2020. A Notice of Abandonment was mailed September 2, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed May 15, 2020 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.1 

This application is being referred to the Office of Data Management for further processing into a patent. 




 
/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	


    
        
            
        
            
    

    
        1 The examiner indicates that the drawings are acceptable.